SULLIVAN, Judge,
concurring.
The majority opinion upon rehearing acknowledges that the future viability of Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999) might be questioned in light of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). The majority holds, however, that "Neder remains controlling, current precedent." Op. at 1148.
In this regard it may be noted that in our basic opinion of June 2, 2005, we ap*1144plied the doctrine of federal harmless error. In Neder the Supreme Court was reviewing a federal court conviction, and of course in that context the federal harmless error doctrine was clearly applicable. The case before us is a state court conviction.
In Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), upon which Neder relies, the conviction being reviewed was a state court conviction. However, in that case federal constitutional issues were clearly involved, thus triggering federal harmless error considerations. To the same effect is Pope v. Tilinmois, 481. U.S. 497, 107 S.Ct. 1918, 95 L.Ed.2d 489 (1987), also relied upon in Neder.
The issue before us involves Indiana common law as to the sufficiency of instructions. One might therefore question application of federal harmless error. Be that as it may, that question is answered by Sullivan v. Louisiana, 508 U.S. 275, 113 S.Ct. 2078, 124 LEd.2d 182 (1998).
In Sullivan, a state court conviction involved an instructional error concerning reasonable doubt. The federal harmless error standard was applied, however, because the instructional error violated the defendant's Sixth Amendment right to trial by jury. The instructional defect in the case before us was the failure to instruct as to the crucial element of mens rea. Accordingly, the federal constitutional right to trial by jury, as in Sullivan, was implicated.
Although I agree that we correctly applied the doctrine of federal harmless error, I deem the controlling precedent to be Sullivan v. Lowisiana rather than Neder v. United States.